              Case 2:17-cr-00169-JAM Document 253 Filed 07/20/21 Page 1 of 1


 1   Page Pate
 2   101 Marietta Street NW, Suite 3300, Atlanta, GA 30303
     Georgia Bar No. 565899
 3
     Phone: 404-223-3310
 4   Fax: 404-223-3392
     Admitted pro hac vice
 5
     Attorney for Defendant Chi Meng Yang
 6
                       IN THE UNITED STATES DISTRICT COURT
 7

 8                  FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,                   Case No. 2:17-cr-169-JAM
10
                  Plaintiff,
11
                                                 ORDER ALLOWING UNDER SEAL
12   vs.                                         FILING
13
     CHI MENG YANG,
14
                  Defendant
15

16         Upon application of Defendant Chi Meng Yang and good cause having been
17
     shown,
18

19
           IT IS HEREBY ORDERED that Defendant Yang’s Motion for Evaluation

20   shall be kept under seal until further Order of this Court.
21
           IT IS SO ORDERED.
22

23

24
     DATED: July 20, 2021              /s/ John A. Mendez
25                                     THE HONORABLE JOHN A. MENDEZ
26                                     UNITED STATES DISTRICT COURT JUDGE
27

28
                                         PAGE 1 OF 1
                               ORDER ALLOWING UNDER SEAL FILING
